   Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 1 of 19




                                                 NK(PPENBO$#6
                                                                   United States Courts
                                                                 Southern District of Texas
                                                                        &/>ED
                                           4:21mj0740                 April 07, 2021
                                                               EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt





Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 2 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 3 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 4 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 5 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 6 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 7 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 8 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 9 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 10 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 11 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 12 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 13 of 19




          OE
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 14 of 19




                             NK(PPENBO$#6
         Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 15 of 19




                                                        NK(PPENBO$#6





Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 16 of 19
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 17 of 19




                              NK(PPENBO$#6
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 18 of 19




                           NK(PPENBO$#6
Case 4:21-mj-00740 Document 1 Filed on 04/07/21 in TXSD Page 19 of 19




                           NK(PPENBO$#6




                                         OE
